DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sandor et al (US 2007/0005343).

Sandor teaches:

1, 7, 13. A system comprising:
a processing unit operatively coupled to memory ([0088]);
a text manager operatively coupled to the processing unit (processing component 12 is the manager Fig. 2), the text manager to:
extract two or more words from a first collection of documents, the extracted two or more words associated with an applied annotation (user selected sentences [0022]);
select at least one word from the extracted two or more words, and designate the selected word as a facet (words selected by user and considered useful keywords [0083); and
selectively add a value to the facet, the value selected from one or more linguistic terms from the first collection of documents (words added to the set of keywords [0083]);
a facet manager operatively coupled to the text manager, the facet manager to dynamically analyze the selectively added value (s26 as in [0084]);
a dictionary manager operatively coupled to the facet manager, the dictionary manager to:
construct a first dictionary comprised of the annotation, the facet, and one or more of the selectively added values (s28 as in [0084]); and
selectively apply the constructed first dictionary to the first collection (rules written in [0085] applied in [0086]);
and a targeted list of documents returned from the selective application of the first dictionary to the first collection (filtered output [0086] as applied in [0096]).
Sandor teaches a computer readable medium and system embodiment ([0022, 0051, 0082, 0089]).

2, 8, 14. The system of claim 1, further comprising the dictionary manager to construct a second dictionary and index the selectively added value to an on-memory data structure, and update the data structure to reflect the selectively added value responsive to the returned targeted list of documents (see the memory methods as taught [0088].

3, 9, 15. The system of claim 2, wherein the second dictionary contains two or more facets, with each facet having one or more values (multiple classes of keywords are stored [0084]).

4, 10, 16. The system of claim 3, further comprising:
the text manager to calculate one or more word suggestions based on seed words (suggestions as in [0085]); and
the dictionary manager to selectively add the one or more word suggestions (rules written in [0085] applied in [0086]) to the second dictionary (multiple classes of keywords are stored [0084]).

5, 11, 17. The system of claim 4, further comprising the text manager to automatically update the calculated one or more word suggestions responsive to the selectively added one or more word suggestions to the second dictionary (suggestions as in [0085]).

6, 12, 18. The system of claim 4, wherein the seed words are comprised of facet values, facet words (words selected by user and considered useful keywords [0083), terms employed in a text mining process, or a combination thereof.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew H Baker whose telephone number is (571)270-1856. The examiner can normally be reached Monday-Friday 9-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Flanders can be reached on (571) 272-7516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW H BAKER/Primary Examiner, Art Unit 2655